People v Kelly (2015 NY Slip Op 08192)





People v Kelly


2015 NY Slip Op 08192


Decided on November 12, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
RUTH C. BALKIN
LEONARD B. AUSTIN, JJ.


2006-09513
 (Ind. No. 6167/05)

[*1]The People of the State of New York, respondent, 
vRobert Kelly, appellant.


Robert Kelly, Elmira, N.Y., appellant pro se.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Sholom J. Twersky of counsel), for respondent.
Lynn W. L. Fahey, New York, N.Y., former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 8, 2009 (People v Kelly, 68 AD3d 895, affd 16 NY3d 803), affirming a judgment of the Supreme Court, Kings County, rendered September 26, 2006.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
ENG, P.J., MASTRO, BALKIN and AUSTIN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court